                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA               )
                                       )
             v.                        )            1:20CR38-1
                                       )
CRAIG STANFORD EURY, JR.               )

                         MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       Before the court are three separate motions by Defendant Craig

Stanford Eury, Jr., to dismiss the indictment.              (Docs. 21, 23,

24.)    Eury also seeks to compel grand jury materials.          (Doc. 25.)

A hearing was held on December 10, 2020, and the court ordered

supplemental briefing.        All motions are now fully briefed (Docs.

31-34, 43-46, 52-55). For the reasons set forth below, the motions

will be granted in part and denied in part.

I.     BACKGROUND

       Eury filed his motions to dismiss pursuant to Federal Rule of

Criminal Procedure 12(b).          Because these are pre-trial motions,

the court accepts as true the Government’s version of the facts,

as set forth in the indictment and, where applicable, the bill of

particulars.       See United States v. Thomas, 367 F.3d 194, 197 (4th

Cir.    2004)     (“To   warrant   dismissal   of   the   indictment,    [the

defendant] would need to demonstrate that the allegations therein,

even if true, would not state an offense.”); United States v. Roof,

225 F. Supp. 3d 438, 455 (D.S.C. 2016) (reviewing facts in both




        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 1 of 42
indictment   and   bill   of    particulars   on   defendant’s    motion   to

dismiss).

     This case stems from the 2014 indictment and plea agreement

of International Labor Management Corporation (“ILMC”), a now-

defunct business that prepared visa applications on behalf of

client companies for temporary alien workers under the H-2A and H-

2B visa programs.     (Doc. 1 ¶ 1.)       Eury founded ILMC in 1994 and

was president until 2008, after which he remained the owner and

retained control over the management and finances of the company.

(Id. ¶ 3.)   During the relevant time Eury was also the director of

the North Carolina Grower’s Association (“NCGA”), a North Carolina

non-profit in the business of obtaining H-2A agricultural workers

for its member farmers.        (Id. ¶ 8; Doc. 17 at 5.)

     In January 2014, a federal grand jury returned an indictment

against ILMC, charging the company with 40 felony violations of

federal law, including encouraging and inducing aliens to enter

and reside in the United States for commercial advantage, obtaining

visas by fraud, and engaging in monetary transactions with criminal

proceeds.    (Doc. 1 ¶ 12.)       In July 2014, ILMC pleaded guilty to

the charges against it (the “ILMC Plea Agreement”). 1            (Id. ¶ 13.)

The court accepted the plea on July 31 after a change of plea




1
  A year later, Eury individually pleaded guilty to two counts of
conspiracy in violation of 18 U.S.C. § 371. United States v. Eury, No.
1:14CR39-1 (M.D.N.C. June 23, 2015) (Doc. 100).

                                      2



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 2 of 42
hearing (id.), and ILMC ceased operations thereafter when the U.S.

Department      of        Labor   issued      a     notice   debarring        ILMC   from

participating in the H-2A and H-2B visa programs (id. ¶ 18).

       Relevant here, the ILMC Plea Agreement included a forfeiture

provision in which ILMC “consent[ed] and agree[d] to forfeit . . .

all assets . . . including, without limitation all bank accounts,

cash   on   hand,       furnishings,        fixtures,    and    equipment,      accounts

receivable,       computers,       intellectual         property,      and    any    other

property, tangible or intangible, belonging in whole or in part”

to ILMC.     (Id. ¶ 15.)          The ILMC Plea Agreement also contained an

agreement    to      consent      to   a    money    judgment    in    the    amount    of

$1,120,000. 2      (Id. ¶ 16.)             On October 30, the court entered an

order of forfeiture against ILMC, which noted that ILMC had agreed

to “immediately and voluntarily release and forfeit all property

constituting         or     derived        from   proceeds      from    the     criminal

violations”       and      directed    that       the   order   of     forfeiture      for

$1,120,000 be included in the criminal judgment in ILMC’s criminal


2
  In full, the relevant paragraphs reads: “The specific property to be
forfeited includes but is not limited to all assets of the defendant
corporation, including, without limitation all bank accounts, cash on
hand, furnishings, fixtures, and equipment, accounts receivable,
computers, intellectual property, and any other property, tangible or
intangible, belonging in whole or in part to INTERNATIONAL LABOR
MANAGEMENT CORPORATION. The defendant further knowingly and voluntarily
consents and agrees to the entry of a forfeiture money judgment in the
amount of $1,120,000.00. The parties agree that this sum represents the
proceeds obtained directly or indirectly from the offenses to which the
defendant is pleading guilty, and is therefore subject to forfeiture
pursuant to Title 8, United States Code, Section 1324(b)(1), and Title
18, United States Code, Section 982(a)(6)(A).” (Doc. 23-1 ¶ 6b.)

                                              3



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 3 of 42
case (the “Forfeiture Order”). (Id. ¶ 19.) The Government alleges

that, as of the filing of the current indictment against Eury,

ILMC had a remaining balance of $829,327 on its money judgment.

(Id. ¶ 22.)

     In     the    current   indictment    against   Eury,   the   Government

alleges that he has interfered with the forfeiture of two items of

ILMC property which the Government contends was forfeited to the

United States as part of the ILMC Plea Agreement:            the Guest Worker

Program, which is a computer program jointly developed for ILMC

and NCGA to facilitate the application of H-2A and H-2B visas; and

the ILMC Database, which consists of proprietary ILMC business

information including client and worker data.           (Id. ¶¶ 9-10.)      The

Government contends that ILMC had an interest in both the Guest

Worker Program and the ILMC Database, that both were property of

ILMC, and that as such both had been forfeited to the Government

pursuant to the ILMC Plea Agreement and Forfeiture Order.                 (Id.

¶ 23.)

     The Guest Worker Program was created by a computer consultant,

Charles Snell, and his company, Data AnyWare, in June 2006.               (Doc.

17 at 2.)         The program was paid for by ILMC and NCGA and was

structured based on their business operations. (Id.) Data AnyWare

retained the right to reuse certain aspects of the base computer

code as part of the agreement.              (Id. at 2-3.)       However, the

Government contends that Snell considered the program to be the

                                       4



         Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 4 of 42
intellectual property of ILMC and NCGA and would only transfer any

aspect of the program to another company with the express authority

of Eury. (Id. at 5; Doc. 52.) Each company was given an individual

access point to access data contained on the Guest Worker Program.

(Doc.   17   at    3.)      With   certain       limited    exceptions,     the    data

contained on each so-called company “silo,” such as the ILMC

Database,    was    confidential       to   each    company    and    could   not    be

accessed by other companies or by the general public.                      (Id.)    The

ILMC    Database    was     comprised       of    ILMC-specific      business      data

including     confidential         information      about     its    clients,      visa

applications, guest workers, and billing information.                      (Id.)

       The   Government      alleges    that      Eury,    after     the   ILMC    Plea

Agreement, took control of the Guest Worker Program and the ILMC

Database and directed their transfer to two other companies,

National Agricultural Consultants, LLC (“NAC”) and Application

Services and Administrative Programs, LLC (“ASAP”). (Doc. 1 ¶¶ 29-

32.)    NAC was formed on August 3, 2014 -- three days after the

court accepted ILMC’s guilty plea -- by a former employee of ILMC

for the purpose of providing continued visa services to former

ILMC clients using ILMC’s Guest Worker Program and its contents.

(Id. ¶¶ 26-27.)          ASAP was another entity in the temporary worker

field; Eury partly owned and controlled the company’s finances and




                                            5



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 5 of 42
operations.    (Id. ¶¶ 6-7.) 3       The Government contends that Eury

directed Snell to transfer the Guest Worker Program and the ILMC

Database to ASAP on August 7, 2014, one week after ILMC pleaded

guilty.   (Doc. 17 at 7.)     Later, Eury directed Snell to grant NAC

access to the ILMC Database.        (Id. at 8-9.)   These actions allowed

ASAP and NAC to continue to serve former ILMC clients.          (Id. at 8-

10.)   Neither ASAP nor NAC paid for this transfer of ILMC property.

(Id. at 7, 10.)    The Government alleges that NAC and ASAP, at the

direction of Eury, agreed to a “subscription model” whereby NAC

utilized the Guest Worker Program and ILMC Database to serve former

ILMC clients, who would pay a recruiter fee to ASAP for each worker

brought into the United States on an H-2A visa.              (Id. at 10.)

Because Eury was a co-owner of ASAP, this arrangement allowed him

to receive money from former ILMC clients.          (Id.)   The Government

alleges that between August 2014 and December 2015, NAC clients,

who were former ILMC clients, paid ASAP a total of $544,132, a

“substantial portion” of which was directly transferred to Eury

for his personal use.       (Id.)     The Government alleges Eury took

further steps to conceal the transfer of the Guest Worker Program



3
  Neither the indictment nor the bill of particulars contains much
information about ASAP. The Government alleges that as a result of the
transfer of the Guest Worker Program and ILMC Database, “ASAP had
possession of all ILMC data and had effectively taken its place.” (Doc.
17 at 8.) Eury contends that ASAP was a separate company formed in 2009
and partially owned by him that provided payment processing and other
administrative services relating to the placement of temporary workers.
(Doc. 21 at 4-5.) ASAP ceased operations in 2016. (Id. at 5.)

                                      6



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 6 of 42
and ILMC Database, such as directing Snell to create a separate

NAC server to host the programs.            (Id. at 10-11.)

       In January 2020, a federal grand jury returned the present

nine-count indictment against Eury.                (Doc. 1.)    Counts 1 and 2

allege mail fraud, in violation of 18 U.S.C. §§ 1341 and 2; Count

3 alleges obstruction of an official proceeding -- here, the

forfeiture      action    against    ILMC,    in    violation   of    18   U.S.C.

§§ 1512(c)(2) and 2; Count 4 alleges theft of government property,

in violation of 18 U.S.C. §§ 641 and 2; and Counts 5 through 9

allege money laundering, in violation of 18 U.S.C. §§ 1957 and 2.

On March 18, 2020, Eury moved for a bill of particulars.                    (Doc.

13.)    The court held a hearing on June 12 and, in part due to the

Government’s      willingness   to    comply,      subsequently      granted   the

motion, and the Government provided the bill of particulars on

June 26.     (Doc. 17.)      Eury then filed the four present motions

which, after a hearing and supplemental briefing, are ready for

decision.

II.    ANALYSIS

       A.    Standard of Review and Elements of the Crimes Charged

       “There   is   no   federal    criminal      procedural   mechanism      that

resembles a motion for summary judgment in the civil context.”

United States v. Yakou, 428 F.3d 241, 246 (D.C. Cir. 2005).

Instead, Federal Rule of Criminal Procedure 12(b) provides that

“[a] party may raise by pretrial motion any defense, objection, or

                                        7



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 7 of 42
request that the court can determine without a trial on the

merits.”        Fed. R. Crim. P. 12(b)(1). 4

          “A   motion    to    dismiss      an       indictment       tests       whether     the

indictment       sufficiently         charges        the    offense     the      defendant     is

accused of committing.”              United States v. Bowling, 108 F. Supp. 3d

343, 348 (E.D.N.C. 2015) (citations omitted).                         An indictment “must

be    a    plain,      concise,      and   definite         written     statement        of   the

essential facts constituting the offense charged.”                               Fed. R. Crim.

P. 7(c)(1).         “[A]n indictment is sufficient if it, first, contains

the elements of the offense charged and fairly informs a defendant

of the charge against which he must defend, and, second, enables

him       to   plead    an    acquittal     or       conviction       in    bar     of    future

prosecutions for the same offense.”                       Hamling v. United States, 418

U.S. 87, 117 (1974).

          Although Rule 12(b)(1) “authorizes courts to rule on motions

involving       questions       of   law,   courts         will   not      rule    on    motions

involving       questions       of   fact.”          United    States       v.    Souder,     No.

1:08CR136-1,        2009      WL   88919,   at       *5    (M.D.N.C.       Jan.    12,   2009).

Accordingly, an indictment should be dismissed pretrial only when

the facts are undisputed and a purely legal question is presented.

See id. at *7 (“Several courts have affirmed the pretrial dismissal



4
  Rule 12(b) was amended in 2014, substituting “trial on the merits” for
the more archaic “trial of the general issue” but without any intended
change in meaning. Fed. R. Crim. P. 12(b) Advisory Committee’s Note to
the 2014 Amendments.

                                                 8



           Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 8 of 42
of an indictment where the material facts were undisputed and the

government has not objected to their consideration, concluding

that   a   court   may   determine      as    a   matter    of    law    whether      the

government could prove its case beyond a reasonable doubt in light

of the undisputed facts.”).            In contrast, a motion “falls within

the    province    of    the    ultimate       finder      of    fact”    if     it   is

“substantially        founded    upon     and     intertwined       with       evidence

concerning the alleged offense.”              United States v. Wilson, 26 F.3d

142,   159    (D.C.   Cir.     1994)    (internal    quotations         and    citation

omitted).

       The nine-count indictment in this case alleges violations of

four criminal statutes.            The mail fraud statute criminalizes

“devis[ing] or intending to devise any scheme or artifice to

defraud, or for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises.”                          18 U.S.C.

§ 1341.      To establish mail fraud, “the Government must prove that

the defendant (1) knowingly participated in a scheme to defraud

and (2) mailed, or caused to be mailed, anything ‘for the purpose

of executing such scheme.’”             United States v. Pierce, 409 F.3d

228, 232 (4th Cir. 2005) (quoting § 1341).                 “It is essential to a

conviction under [the federal mail and wire fraud statutes] that

the victim of the alleged fraud actually have an interest in the

money or property obtained by the defendant.”                     United States v.

Gray, 405 F.3d 227, 234 (4th Cir. 2005).

                                          9



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 9 of 42
     A conviction under 18 U.S.C. § 1512(c)(2), obstruction of an

official proceeding, requires the Government to prove that a

defendant    “corruptly”     (2)     “obstruct[ed],       influenc[ed],         or

imped[ed]” (3) “any official proceeding” or attempted to do so.

United States v. Young, 916 F.3d 368, 384 (4th Cir. 2019) (quoting

§ 1512(c)(2)).       A   forfeiture        proceeding     is   an     “official

proceeding.”     See United States v. Farrell, 921 F.3d 116, 141-42

(4th Cir. 2019) (affirming a § 1512(c)(2) conviction for attempted

obstruction of a DEA forfeiture proceeding).

     A conviction under 18 U.S.C. § 641, theft of government

property, requires the Government to prove that “(1) the money or

property described in the indictment is money or a thing of value

of   the   United   States   [and]    (2)    that   the    defendant       stole,

fraudulently received, or converted to his own use (3) with the

intent to permanently or temporarily deprive the government of

that money or thing of value.”         United States v. Kiza, 855 F.3d

596, 601 (4th Cir. 2017).

     Finally,    money   laundering    under   18   U.S.C.     §    1957   is   “a

monetary transaction in criminally derived property of a value

greater than $10,000 [that] is derived from specified unlawful

activity.”   18 U.S.C. § 1957(a).      “Criminally derived property” is

“any property constituting, or derived from, proceeds obtained

from a criminal offense.”      Id. § 1957(f)(2).          In other words, to

support a conviction for money laundering, “there must be proof

                                      10



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 10 of 42
beyond      a      reasonable         doubt    that     the   defendant      knowingly

participated         in    a    monetary      transaction     involving   criminally

derived proceeds.”              United States v. Najjar, 300 F.3d 466, 481

(4th Cir. 2002). Here, the Government alleges that the other three

indicted         crimes    --    mail    fraud,    obstruction     of   an   official

proceeding, and theft of government property – constitute the

“specified unlawful activity” sufficient for a conviction.                      (See,

e.g., Doc. 1 at 14 ¶ 2.)

       With these standards in mind, the court turns to each of

Eury’s motions.

       B.        Motion to Dismiss Due to Lack of Property Interest

       Eury first moves to dismiss the indictment on the ground that

ILMC lacked a requisite property interest to have forfeited. (Doc.

21.)        He    argues       that   each    charged    offense   requires,     as   a

prerequisite, that ILMC had a forfeitable property interest in the

Guest Worker Program and ILMC Database, which he contends ILMC did

not.     (Id. at 8.)            The Government responds that the indictment

sufficiently alleges that ILMC had a property interest in both the

Guest Worker Program and ILMC Database and that Eury’s challenge

raises fact questions not appropriate for resolution at the Rule

12(b)(1) stage.           (Doc. 31 at 2.)

       Eury’s contentions actually break down into two related, but

distinct, arguments. He argues both that “the Guest Worker Program

and the ILMC Database do not constitute forfeitable ‘property’ for

                                              11



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 11 of 42
purposes of the criminal statutes at issue” (Doc. 21 at 1) and

that “the assumption that forms the basis of each offense in the

Indictment is that ILMC held a forfeitable interest in the Guest

Worker Program and the ILMC Database” (id. at 1-2).                   In other

words, Eury questions both whether these items were “property” and

whether ILMC had a requisite interest in them.

           1.      Property

      Whether the Guest Worker Program and the ILMC Database are

“property”   for    purposes    of   the   relevant   statutes   is   a   legal

question the court can resolve at the Rule 12(b)(1) stage.                  See,

e.g., Cleveland v. United States, 531 U.S. 12, 15 (2000) (vacating

a   conviction     after   determining     that   state   licenses    are    not

generally “property” for purposes of the mail fraud statute).                 It

is clear that both the Guest Worker Program and the ILMC Database

can be “property.” 5       In general, courts take a broad view on what

qualifies as property under the federal fraud statutes.                     “The

Supreme Court has made it clear that the federal fraud statutes

should be ‘interpreted broadly insofar as property rights are


5 This distinguishes United States v. Bowling, 108 F. Supp. 3d 343
(E.D.N.C. 2015), relied on by Eury. In Bowling, the court dismissed an
indictment at the Rule 12(b)(1) stage after finding that a government
document did not, as a matter of law, constitute “source selection
information” such that its disclosure to a private company while that
company was bidding for a government contract violated the Procurement
Integrity Act. The facts in that case were undisputed, and the court
was considering a purely legal question. Here, for reasons discussed
infra, the main question is whether ILMC had an actual interest in the
Guest Worker Program and ILMC Database, an issue that is contested and
fact-bound.

                                      12



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 12 of 42
concerned.’”       Gray, 405 F.3d at 234 (quoting McNally v. United

States, 483 U.S. 350, 356 (1987)). 6                Likewise, “The Fourth Circuit

takes a broad view of what constitutes a ‘thing of value of the

United States’” for purposes of theft of government property.

United States v. Gill, 193 F.3d 802, 804 (4th Cir. 1999) (quoting

18 U.S.C. § 641).        Computer programs can be property.                 See, e.g.,

United    States    v.   Susel,     429   F.3d       782,    783   (8th   Cir.   2005)

(upholding mail fraud conviction based on theft of copyrighted

software); Oracle Am., Inc. v. Google Inc., 750 F.3d 1339, 1355

(Fed.    Cir.    2014)   (noting    that       it    is   “well    established   that

copyright protection can extend” to aspects of a computer program

including       source   code). 7     Similarly,            “confidential     business

information” has been recognized as a species of property under

the federal mail and wire fraud statutes.                      Carpenter v. United

States, 484 U.S. 19, 26 (1987); see also United States v. Hager,


6
  Eury notes that the federal mail fraud statute is “limited in scope to
the protection of property rights.” McNally, 483 U.S. at 360; see Doc.
21 at 8, 16; Doc. 44 at 4. This is true, but the point of that phrase
was to clarify that the federal fraud statutes were limited to property,
even broadly defined, and did not encompass vague public corruption
rights. See Cleveland, 531 U.S. at 18 & n.2 (“At the time McNally was
decided, federal prosecutors had been using [the fraud statutes] to
attack various forms of corruption that deprived victims of ‘intangible
rights’ unrelated to money or property” such as a right to honest and
impartial government). The point of McNally and progeny was to limit
use of the mail fraud statute to schemes that (with use of the mail)
defraud others of money or property, and not less tangible “rights”
related to generic public corruption.    Id.
7
  Eury does not seriously dispute that software code can be property,
given his lengthy analysis regarding the copyright of computer code.
(Doc. 21 at 12-15.) Rather, his focus is on whether ILMC actually had
any interest in the Guest Worker Program.

                                          13



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 13 of 42
879 F.3d 550, 555 (5th Cir. 2018); United States v. Martin, 228

F.3d 1, 16 (1st Cir. 2000) (upholding conviction for mail and wire

fraud when the defendant “knowingly and willingly participated in

a   scheme   to   defraud    [the   victim   company]    of   confidential

information . . .     and in so doing either harmed [the company] or

intended to use the information for his own gain”).

       Eury argues that the data in the ILMC Database is not property

because it does not qualify as “trade secrets” under North Carolina

law.    (Doc. 21 at 18-19; Doc. 24 at 8.)          That is too narrow a

conception of “property.”        A conviction under the federal fraud

statutes requires that the victim of the alleged fraud have an

interest in the property obtained by the defendant.              Gray, 405

F.3d at 234.       This does not mean the property interest must

constitute “trade secrets” under state law.          See United States v.

Mancuso, 42 F.3d 836, 845 (4th Cir. 1994) (stating that “the scope

of property interests protected is to be construed fairly widely”).

Other courts, including the Supreme Court, have examined non-

state-law sources in identifying property interests.            See, e.g.,

Carpenter, 484 U.S. at 26 (citing Supreme Court precedent, another

federal statute, and a treatise in concluding that confidential

business information was a protected property interest); Hager,

879 F.3d at 555 (rejecting an argument that confidential business

information is limited solely to trade secrets as defined by state

law and concluding that “[a]lthough state law is a valid source

                                     14



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 14 of 42
for defining the scope of property rights protected by federal

laws, it is not the sole source”); United States v. Mahaffy, 693

F.3d   113,    135    (2d   Cir.   2012)    (“Information   may   qualify   as

confidential under Carpenter even if it does not constitute a trade

secret.”).

       There is a factual dispute whether the information in the

ILMC Database was sufficiently confidential or proprietary.              Eury

contends it was not, because at least some of the information was

shared across different company users.             (Doc. 21 at 17.)         The

Government contends the Database “was limited to ILMC personnel

with few exceptions.”        (Doc. 31 at 20.)    This is a factual dispute

that is not amenable to Rule 12(b)(1) resolution.             Eury’s motion

to dismiss on this basis, therefore, will be denied.

              2.     ILMC Interest

       Eury’s second contention –- challenging whether ILMC actually

had an interest in the Guest Worker Program and ILMC database --

is also not appropriate for resolution at the Rule 12(b)(1) stage,

as it is bound up in contested facts. 8              See United States v.

Shabbir, 64 F. Supp. 2d 479, 481 (D. Md. 1999) (noting that a Rule

“12(b) motion cannot be used as a summary judgment mechanism, nor

can the court grant [defendant’s] motion if his legal contentions


8
  In this motion, Eury briefly argues that the Government also did not
have an interest in the Guest Worker Program or ILMC Database. (Doc.
21 at 8-9.)   This argument is more fully developed in Eury’s second
motion to dismiss (Doc. 23), and the court addresses it in Part II.C
below.

                                       15



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 15 of 42
are inextricably bound up with the facts of the case”).                      The

parties focus most of their attention on the Guest Worker Program,

which was created by an outside agency.               Eury contends that

“[d]espite the fact that the Guest Worker Program was paid for by

NCGA, ILMC, and ASAP, it remained the property of Mr. Snell and

Data AnyWare.”      (Doc. 21 at 7; id. at 14-16.)             The Government

argues that the “Indictment on its face charges that ILMC held an

ownership    interest   in   the   Guest   Worker   Program    and    the   ILMC

Database . . . and, as such, [they] were forfeit[ed] to the United

States pursuant to the ILMC Plea Agreement.”             (Doc. 31 at 12.)

The Government will bear the burden of proving ILMC’s ownership

interest in both items.      For now, the court must accept the facts

charged as true.        See Thomas, 367 F.3d at 197 (“To warrant

dismissal    of   the   indictment,   [the    defendant]      would   need    to

demonstrate that the allegations therein, even if true, would not

state an offense.”); United States v. Bergrin, 650 F.3d 257, 268

(3d Cir. 2011) (the court’s “determination must be based on whether

the facts alleged in the indictment, if accepted as entirely true,

state the elements of an offense and could result in a guilty

verdict”).    The facts alleged in the indictment are sufficient to

survive a motion to dismiss, which is denied on this ground.

            3.    Deprivation of Government’s Interest

     Finally, Eury argues that even if the Guest Worker Program

and the ILMC Database were forfeitable property, Eury has not

                                      16



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 16 of 42
deprived the Government of these rights because the United States

knows where each is located and can still take possession.              (Doc.

21 at 19-20.)   Eury concludes, “At a minimum, [he] has done nothing

to hinder the government’s ability to take possession of these

items.”   (Id. at 20.)

     But that is precisely what the Government charges he has done.

The indictment alleges that Eury knowingly directed the transfer

of the Guest Worker Program and the ILMC Database to NAC and ASAP,

preventing the Government from obtaining forfeitable property to

which it was entitled as a result of the ILMC Plea Agreement.

Nothing in the elements of the indicted crimes requires that the

deprivation be permanent.     It would be sufficient, for example, if

Eury participated in a scheme via use of the mail to defraud the

Government of its interest in both pieces of property for purposes

of mail fraud, see Pierce, 409 F.3d at 232, or if he “corruptly .

. . obstruct[ed], influenc[ed], or imped[ed]” the Government’s

forfeiture proceeding, see 18 U.S.C. § 1512(c)(2). 9


9
  Eury repeats this argument in his supplemental brief, citing United
States v. Adler, 186 F.3d 574 (4th Cir. 1999), for support. (Doc. 53
at 6-7.) In that case, a company (Adler) that printed custom t-shirts
breached a contract with the company (Printgear) that provided the blank
shirts. Adler, 186 F.3d at 575. Printgear sued and obtained a default
judgment for the full amount due.      Id.  Subsequently, a grand jury
indicted Adler’s owners with wire fraud. Id. at 576. In relevant part,
the Fourth Circuit held that Printgear’s chose in action on Adler’s debt
was a property interest under the wire fraud statute, but that Adler did
not deprive Printgear of that interest because Printgear was able to sue
and secure a default judgment. Id.; see Black’s Law Dictionary (11th
ed. 2019) (defining chose in action as “[t]he right to bring an action
to recover a debt, money, or thing”). The Adler court also found that

                                    17



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 17 of 42
      It remains to be seen whether the Government can prove each

element beyond a reasonable doubt.                       But at this Rule 12(b)(1)

stage, where the Government’s version of the facts is viewed as

true, the indictment properly lays out the elements of each crime.

      Eury’s first motion to dismiss, based on a lack of a property

interest (Doc. 21), will therefore be denied.

      C.        Motion to Dismiss Due to Failure to Forfeit Alleged
                Property

      In    his    second     motion     to    dismiss,      Eury   argues    that    the

indictment        should    be     dismissed       because   the    Government    never

obtained an order that ILMC forfeit the alleged property.                         (Doc.

23.) Specifically, Eury contends that the Government only obtained

an order of forfeiture for a money judgment for $1,120,000 against

ILMC and never sought to forfeit specific property such as the

Guest Worker Program and the ILMC Database.                           (Id. at 6-11.)

Accordingly, “[b]ecause the government never obtained property

rights     in    these     items    through        the   forfeiture   process,”       Eury

contends, all charges in the indictment, to the extent they require

the Government to have property rights in the Guest Worker Program

and   ILMC      Database,        are   legally       insufficient     and    should    be

dismissed.        (Id. at 12.)         In response, the Government contends



Printgear did not have a right to any particular money or property of
Adler’s. Id. at 580. However, for reasons discussed in Part II.C infra,
the ILMC Plea Agreement gave the Government more than the mere right to
initiate forfeiture proceedings -- it gave the Government a property
interest in the specific intellectual property of ILMC.

                                              18



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 18 of 42
that the indictment properly includes the elements of the crimes

charged and that these crimes do not require the Government’s

property interest to only stem from property it had successfully

seized via forfeiture.     (Doc. 32 at 8-12.)      The Government also

notes that the ILMC Plea Agreement required ILMC to forfeit “all

assets,” including all “intellectual property,” and argues that

Eury’s actions frustrated the Government’s right to enforce this

provision.    (Id. at 12-14.)

     The crux of Eury’s argument is that the Government did not

comply with Federal Rule of Criminal Procedure 32.2, which governs

criminal forfeiture, to forfeit any specific property such as the

Guest Worker Program and ILMC Database.        Generally speaking, for

the forfeiture of specific property, Rule 32.2 requires the court

to identify the specific property, ensure there is a nexus between

the property and the offense, and take steps to protect any third

parties who might have an interest in the property.           See, e.g.,

Fed. R. Crim. P. 32.2(b)(1)(A), (b)(2), (c).         The Government can

also move to substitute property.       See id. 32.2(e).      Here, Eury

argues, the 2014 ILMC Forfeiture Order forfeited only $1,120,000

and not any specific ILMC property, nor was it ever amended to

forfeit specific property.      (Doc. 23 at 11.)

     It is undisputed that the Government did not formally forfeit,

via the 2014 Forfeiture Order, the Guest Worker Program or ILMC

Database.    The key issue is whether, as a result of the ILMC Plea

                                   19



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 19 of 42
Agreement, the Government obtained a sufficient property interest

in both items to support the charges against Eury.               The court

ordered additional briefing on this issue -- the nature of the

property interest the Government had by virtue of the ILMC Plea

Agreement -- and the parties each submitted supplemental briefs.

(Docs. 53-55.) After careful review, and for the reasons explained

below, the court finds that the ILMC Plea Agreement gave the

Government a sufficient property interest to support each of the

crimes charged except that of theft of government property.              Each

of the four charges is addressed in turn.

           1.     Mail Fraud

      Counts 1 and 2 allege a violation of 18 U.S.C. §§ 1341 and 2,

mail fraud.     A mail fraud conviction requires the Government to

prove that Eury knowingly participated in a scheme to defraud the

victim of “an interest in the money or property obtained by [Eury]”

and that he used the mail to do so.            See Gray, 405 F.3d at 234.

As discussed above, the property interests under the fraud statutes

are   construed   broadly   and   are    not   limited   to   property    the

Government forfeited after a Rule 32.2 forfeiture procedure.             See

id. (“The Supreme Court has made it clear that the federal fraud

statutes should be interpreted broadly insofar as property rights

are concerned.” (citation omitted)). The victim has to be deprived

of “an interest” in the property.        See id. (emphasis added).       The

interest need not be one of ownership.            For a conviction under

                                    20



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 20 of 42
§ 1341, “it is sufficient that the victim was deprived of some

right over its property.”          Id. (emphasis added).         For example, the

right to control can suffice.           See id. at 234-35 (upholding mail

fraud    conviction      where    defendant    obtained    insurance     proceeds

unlawfully because the insurance companies had both a right to the

actual    money    and    a   “property       interest    in    controlling    the

disposition of their assets”).            In the analogous context of the

federal bank fraud statute, the Fourth Circuit has held that

“property is anything in which a person has a ‘right that could be

assigned, traded, bought, and otherwise disposed of.’”                  Id. at 234

(quoting Mancuso, 42 F.3d at 845).

     Further, “a contract right can constitute § 1341 property.”

United States v. Miller, 997 F.2d 1010, 1017 (2d Cir. 1993); see

also Adler, 186 F.3d at 578 (assuming, without deciding, that the

defendant’s promise to pay a company out of a certain fund of money

would give the company a property interest in that money, although

finding that no such promise actually existed in that case).                  This

is important here because in its plea agreement ILMC consented and

agreed    to   forfeit     “all    assets”     including       all   “intellectual

property.”        (Doc. 1 ¶ 15.)        Eury contends that “[t]he Plea

Agreement did not forfeit anything.”               (Doc. 23 at 10.)           True.

However, a plea agreement is in the nature of a contract between

the parties.      United States v. Warner, 820 F.3d 678, 683 (4th Cir.

2016) (“When interpreting plea agreements, we draw upon contract

                                        21



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 21 of 42
law as a guide to ensure that each party receives the benefit of

the bargain.” (quotations and citation omitted)).             And contractual

rights can constitute a sufficient property interest for purposes

of the federal fraud statutes.

     Mancuso is instructive.            42 F.3d at 845.      In Mancuso, the

defendant had a loan agreement with a bank whereby each loan was

secured    by   a   lien   on   the    particular   job   contract   for   which

financing was provided, with the defendant assigning the bank the

right to collect the proceeds from that job.              Id. at 838-39.     The

defendant proceeded to divert job proceeds directly to his company

rather than the bank.       Id. at 839-42.       In appealing his conviction

under the federal bank fraud statute, the defendant argued that

the bank had no property rights in the money diverted; rather, he

claimed, his was a “standard commercial arrangement creating well-

recognized contractual rights and that this does not evince the

ownership, custody or control necessary” under the bank fraud

statute.    Id. at 845 (quotations omitted).              The Fourth Circuit

rejected    this     argument    and    upheld   the   conviction.     “It    is

impossible,” the court wrote, “to accept defendants’ assertion

that the bank had no interest in the checks . . . After the

assignments of rights, [defendant’s] interest in the proceeds of

the contracts was extinguished, and [the bank] held an interest in

those funds.        As a right that could be assigned, traded, bought,

and otherwise disposed of, it is clear that the rights fall within

                                         22



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 22 of 42
the    universe     of    property    that    will    support   the      bank    fraud

convictions.”       Id.

       Here, ILMC consented and agreed to forfeit all its assets,

including all intellectual property.              This granted the Government

a sufficient property interest in the specific property at issue,

not merely an “inchoate right to initiate forfeiture proceedings,”

as Eury argues.           (Doc. 53 at 6.)       Assuming, as the Government

alleges, that both the Guest Worker Program and the ILMC Database

were   ILMC    assets,     this    interest    could    support     a    mail    fraud

conviction.        Eury’s motion to dismiss on this ground is denied.

              2.     Obstruction

       Count 3 alleges a violation of 18 U.S.C. §§ 1512(c)(2) and 2,

obstruction of the forfeiture action against ILMC.                      A conviction

for obstruction of an official proceeding requires the Government

to prove that Eury corruptly obstructed, influenced, or impeded

“any official proceeding” or attempted to do so.                   Young, 916 F.3d

at 384; 18 U.S.C. § 1512(c)(2).               The Government need not prove

that   any    property     was    actually    forfeited    --   just      that    Eury

corruptly     obstructed     the     forfeiture      proceeding.        Indeed,    the

Fourth Circuit has held that a defendant who causes the Government

to forgo forfeiture can be guilty of obstruction.                       See Farrell,

921 F.3d at 141-42.         To hold otherwise would permit a defendant,

in the interim between a plea agreement agreeing to forfeit “all

assets” and the entry of the actual forfeiture order, to take steps

                                         23



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 23 of 42
to conceal or otherwise deprive the Government of those assets

without    facing    any     obstruction    charges.        This     is   what    the

Government alleges Eury did, in directing the transfer of the Guest

Worker Program and ILMC Database on August 7, 2014, one week after

ILMC pleaded guilty and before the court entered the Forfeiture

Order on October 30, 2014.         (Doc. 32 at 14-15.)           Eury’s motion to

dismiss on this basis is therefore denied.

            3.      Money Laundering

       Counts 5 through 9 allege a violation of 18 U.S.C. §§ 1957

and 2, money laundering.          This requires the Government to prove

that    Eury     knowingly    participated    in     a    monetary     transaction

involving criminally-derived proceeds of a value greater than

$10,000.       Najjar, 300 F.3d at 481; 18 U.S.C. § 1957(a).                      The

Government must prove one of the predicate offenses -- obstruction

of an official proceeding, mail fraud, or theft of government

property -- to establish that Eury had criminally-derived proceeds

from   “specified     unlawful    activity”    and       that   he   engaged     in   a

monetary transaction of more than $10,000 with those proceeds.

See id.    Once again, nothing implicates Rule 32.2.                 Eury’s motion

to dismiss on this ground will be denied.

            4.      Theft of Government Property

       Finally, Count 4 alleges a violation of 18 U.S.C. §§ 641 and

2, theft of government property. For a conviction for theft of

government property, the Government must prove that “(1) the money

                                       24



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 24 of 42
or property described in the indictment is money or a thing of

value of the United States [and] (2) that the defendant stole,

fraudulently received, or converted to his own use (3) with the

intent to permanently or temporarily deprive the government of

that money or thing of value.”           Kiza, 855 F.3d at 601.     It is true

that “[t]he Fourth Circuit takes a broad view of what constitutes

a ‘thing of value of the United States’” for purposes of § 641.

Id. However, by its terms the property must be a “record, voucher,

money, or thing of value of the United States” and not “to” the

United States, as a future asset may be.                 See 18 U.S.C. § 641

(emphasis added).

     In interpreting what constitutes a “thing of value” of the

United States, actual ownership of the property is sufficient.

See United States v. Benefield, 721 F.2d 128, 129 (4th Cir. 1983)

(“In determining whether an interest qualifies as ‘any . . . money,

or thing of value of the United States’ under 18 U.S.C. § 641,

courts have identified as critical factors the basic philosophy of

ownership     reflected   in    relevant      statutes   and   regulations.”).

Government custody or possession of the property can also suffice.

See id. (government possession of money before it is disbursed to

employees of a military club); United States v. Matzkin, 14 F.3d

1014,    1020   (4th   Cir.     1994)    (government     custody   of    pricing

information     submitted      by   a   potential   contractor     for   a   Navy

contract).      So, too, in limited circumstances, can government

                                         25



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 25 of 42
supervision and control -- for example, when federal money is

disbursed and the government controls how it is spent.          See Kiza,

855 F.3d at 601-03 (social security survivors’ benefits a “thing

of value” because the funds originated with the government and

were regulated and accounted for by the government); Gill, 193

F.3d at 804 (same for social security disability checks).

     Here, as Eury has repeatedly stressed, the United States never

acquired ownership of the Guest Worker Program or the ILMC Database

because it never effectuated forfeiture of either.           (See, e.g.,

Doc. 53 at 4 (“In short, the plea agreement does not transfer

ownership of any of ILMC’s property to the United States.              The

court’s order of forfeiture is what serves to transfer ownership

to the United States.”).)      Nor did the United States ever have

possession, custody, or control of either asset.          Finally, while

it is true that the Government exercised a sort of supervision

over ILMC’s property as a result of the plea agreement during the

forfeiture process, the § 641 supervision cases are generally

limited to situations in which the Government disbursed money it

already owned and retained an interest in how those federal funds

were spent.   See United States v. Klingler, 61 F.3d 1234, 1236

(6th Cir. 1995) (“Federal control and supervision is relevant where

money originated in the federal government and the question is

whether the government has retained its interest in the property;

such an inquiry is out of place where money has yet to acquire any

                                   26



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 26 of 42
federal character.”); see also United States v. 92 Buena Vista

Ave., 507 U.S. 111, 124-27 (1993) (holding that the United States

did not obtain an ownership interest in forfeitable property under

21 U.S.C. § 881(a)(6) until forfeiture decree).

     The fact that the Guest Worker Program and ILMC Database might

one day be delivered to the Government is not enough to make either

object a thing of value “of” the United States; neither had

“acquire[d] any federal character.”      See Klinger, 61 F.3d at 1236

(dismissing a § 641 charge against a customs broker who did not

remit customs fees and duties to the United States because the

money was not yet a “thing of value” of the United States and

noting, “Clearly, an intention that money be delivered to the

United States is insufficient to make it government property.”).

Accordingly, because the Guest Worker Program and ILMC Database

were not “thing[s] of value of the United States” by virtue of the

ILMC Plea Agreement or the 2014 Forfeiture Order, the court will

grant Eury’s second motion to dismiss Count IV.        (Doc. 23.)

     D.   Constructive Amendment of Indictment

     Finally, Eury argues, first in his reply brief and then in

his supplemental brief, that permitting this matter to proceed to

trial under the facts as alleged in the indictment could risk a

constructive amendment of the indictment were he to be convicted.

(Docs. 43 at 3 n.1; 53 at 8-12.)

     The Fifth Amendment to the U.S. Constitution provides that

                                   27



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 27 of 42
“[n]o person shall be held to answer for a capital, or otherwise

infamous crime, unless on . . . indictment of a Grand Jury.”                U.S.

Const. amend. V.       The Supreme Court has held that, for felony

charges, “the Fifth Amendment requires that prosecution be begun

by indictment” and “that after an indictment has been returned its

charges may not be broadened through amendment except by the grand

jury itself.”      Stirone v. United States, 361 U.S. 212, 215–16

(1960).   Broadening the bases for conviction is referred to as a

constructive amendment.         See United States v. Floresca, 38 F.3d

706, 710 (4th Cir. 1994) (en banc).                “Constructive amendments

violate the Fifth Amendment’s Grand Jury clause by allowing for

the entry of a conviction on an offense different than that found

by the Grand Jury.”        United States v. Ameyapoh, 293 F. Supp. 3d

568, 571–72 (E.D. Va. 2018).

      However, not every difference between the facts alleged in

the   indictment   and    the   facts    proven    at    trial   constitutes   a

constructive amendment.         Id.      The Fourth Circuit distinguishes

between a constructive amendment, which occurs when the indictment

is altered to change the elements of the offense charged such that

the defendant is actually convicted of a different crime, and a

mere variance, which occurs when different evidence is presented

at trial but does not alter the crime charged.               United States v.

Malloy,   568   F.3d     166,   177–78    (4th    Cir.   2009).     “When    the

government, through its presentation of evidence or its argument,

                                        28



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 28 of 42
or the district court, through its instructions to the jury, or

both, broadens the bases for conviction beyond those charged in

the indictment, a constructive amendment . . .                  occurs.”   Id. at

178.

       The gist of Eury’s constructive amendment contention is that

the indictment described the Guest Worker Program and ILMC Database

as “forfeited” to the United States “pursuant to the ILMC Plea

Agreement of July 22, 2014, and the forfeiture order of October

30, 2014,” (see, e.g., Doc. 1 ¶ 23), when they had not been

formally forfeited via either.            While it remains to be seen what

the Government will prove at trial, Eury has yet to demonstrate a

constructive amendment.           Rather, the term “forfeited” relates to

the factual status of the property interest, i.e., subject to a

contractual promise to forfeit via the ILMC Plea Agreement, or

formally forfeited subject to an order of the court.               To the extent

the Government cannot prove that the Guest Worker Program and ILMC

Database had been “forfeited” pursuant to the 2014 Forfeiture Order

but was subject to a promise to forfeit them in the ILMC Plea

Agreement (as Eury contends), the possible bases for conviction

would    not   have    been      broadened     beyond   those   charged    in   the

indictment.     While Eury contends that the ILMC Plea Agreement did

not have the effect of forfeiting these assets to the United States

pursuant to Rule 32.2, the indictment makes clear that the property

right    alleged      is,   to    that   extent,   based   on    the   terms    and

                                          29



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 29 of 42
limitations of the ILMC Plea Agreement.         Eury’s argument that the

Government is now seeking to amend the indictment to allege crimes

based on the forfeitability of such assets based on an agreement

to forfeit them (Doc. 55 at 7) reads the indictment too narrowly;

the indictment clearly charges that the nature of the property

interest is limited to the contractual promise in the ILMC Plea

Agreement as well as the 2014 Forfeiture Order.               Whether the

interest ILMC conveyed in its plea agreement by consenting and

agreeing to “forfeit” these assets suffices for the charges has

already been addressed in this memorandum opinion.

     This    distinguishes    the    cases   Eury   relies    on    in   his

supplemental brief.      See Stirone, 361 U.S. at 212; Ameyapoh, 293

F. Supp. 3d at 568; United States v. Rosen, 444 F. Supp. 2d 664

(E.D. Va. 2006).      Unlike in Stirone or Ameyapoh, the Government is

not attempting to prosecute Eury for a “separate crime” based on

evidence    that   relates   to    “different   incidents    occurring   at

different    times,    involving    different   people,     and    regarding

distinct acts” than those in the indictment.        Cf. Ameyapoh, 293 F.

Supp. 3d at 572 (constructive amendment when defendant indicted

for resisting U.S. Immigration and Customs Enforcement agents, but

evidence at trial showed defendant resisted U.S. Customs and Border

Protection agents).       Unlike in Rosen, the Government does not

appear to be altering an “essential element” of a charged offense.

Cf. Rosen, 444 F. Supp. 2d at 669 (constructive amendment when

                                     30



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 30 of 42
government      attempts       to    introduce         evidence        that   a    document

specifically mentioned in the indictment as “not classified” was

in fact classified where “evidence tending to prove the defendants

attempted to obtain classified government information is essential

to the conspiracy charged”).

     Eury    was    indicted        for    obstructing      a    specific         forfeiture

action and attempting to defraud the Government of two specific

pieces of ILMC property in which the Government had an interest.

Accordingly,       to   the    extent      Eury’s      motion     to    dismiss      can    be

construed to be based on a claim of constructive amendment of the

indictment, it is denied.

     E.      Motion to Dismiss Based on Fair Warning Doctrine

     In   his      third      motion      to   dismiss,     Eury       argues      that    the

indictment should be dismissed based on a lack of fair warning

that his conduct was prohibited.                    (Doc. 24.)    What Eury calls the

“fair warning doctrine” is an amalgamation of three related, due-

process-based arguments -- vagueness, the rule of lenity, and the

prohibition against ex post facto criminalization -- in which Eury

questions whether the statutes he is charged with violating “made

it reasonably clear at the relevant time that [his] conduct was

criminal.”      (Id. at 4.)            The Government opposes each argument.

(Doc. 33.)      The court will consider each in turn.

     First, Eury asserts that each of the statutes under which he

is charged is unconstitutionally vague as applied to him.                             (Doc.

                                               31



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 31 of 42
24 at 1.)       Specifically, he argues that the Government failed to

follow proper forfeiture proceedings as to the Guest Worker Program

and the ILMC Database, thereby depriving Eury of notice that the

Government had any property rights in those items, and that it is

“not obvious” how the Government otherwise acquired a property

interest in either item.        (Id. at 5-6.)

     A statute is unconstitutionally vague if it “fails to provide

a   person      of   ordinary   intelligence    fair   notice    of    what    is

prohibited, or is so standardless that it authorizes or encourages

seriously discriminatory enforcement.”          United States v. Williams,

553 U.S. 285, 304 (2008).            This is a high bar.        As the Fourth

Circuit has observed, there is a distinction between statutes that

“require a person to conform his conduct to an imprecise but

comprehensible normative standard” and those that specify “no

standard of conduct” at all.           Doe v. Cooper, 842 F.3d 833, 842

(4th Cir. 2016)) (quoting Coates v. City of Cincinnati, 402 U.S.

611, 614 (1971) (alterations omitted)).

     Here, the Government is correct that the relevant statutes

are not unconstitutionally vague as applied to Eury.               (Doc. 33 at

5-6.)      As   discussed   above,    the   property   interests      under   the

relevant statutes are interpreted broadly and can include computer

programs and confidential business information. At the very least,

a person of ordinary intelligence should understand that, in the

wake of a plea agreement in which the corporate defendant agreed

                                       32



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 32 of 42
to forfeit “all assets,” attempts to interfere with forfeitable

property    could    constitute,    for    example,   obstruction      of   a

forfeiture proceeding.       Again, resolution of these issues involves

disputed factual questions including the nature of ILMC’s property

interests in both the Guest Worker Program and the ILMC Database.

But the facts as alleged in the indictment -- including that

“ILMC’s ownership interest in the Guest Worker Program and the

ILMC Database were the property of ILMC and as such had been

forfeited to the United States” -- are sufficient to survive Eury’s

vagueness challenge.      (Doc. 1 ¶ 23.)

     Next, Eury argues that the rule of lenity should apply. (Doc.

24 at 6-7.)    The rule of lenity instructs that “ambiguities about

the breadth of a criminal statute should be resolved in the

defendant’s favor.”     United States v. Davis, 139 S. Ct. 2319, 2333

(2019).     To invoke the rule of lenity the court “must conclude

that there is a grievous ambiguity or uncertainty in the statute.”

United States v. Bridges, 741 F.3d 464, 470 (4th Cir. 2014)

(emphasis in original); see Muscarello v. United States, 524 U.S.

125, 138 (1998) (“The simple existence of some statutory ambiguity

. . . is not sufficient to warrant application of [the] rule, for

most statutes are ambiguous to some degree.”).            The court cannot

say that the statutes under which Eury is indicted are “grievously”

ambiguous     as   applied   to   him.     There   have   been   successful

prosecutions under these statutes, for example, for obstruction of

                                     33



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 33 of 42
a forfeiture proceeding, see Farrell, 921 F.3d at 141-42, and for

mail    fraud   for    the    conversion    of    confidential     business

information, see Carpenter, 484 U.S. at 26.             Nor, contrary to

Eury’s contention, does the Government’s property theory appear to

be “aggressive and novel.”       (Doc. 24 at 7.)     This is particularly

the case with the ILMC Database, the Supreme Court having held in

the mail fraud context that confidential business information is

“property.”     Carpenter, 484 U.S. at 26.        While it remains to be

seen whether the Government can carry its burden of proof, the

fact that contested factual issues might one day be resolved in

Eury’s favor does not support application of the rule of lenity at

the motion to dismiss stage.

       Finally, Eury argues that permitting the case to go forward

“would operate with an impermissible ex post facto effect.”              (Doc.

24 at 8.)   The ex post facto prohibition “forbids the Congress and

the States to enact any law which imposes a punishment for an act

which was not punishable at the time it was committed; or imposes

additional punishment to that then prescribed.”         Weaver v. Graham,

450 U.S. 24, 28 (1981) (quotations and citation omitted).                 The

doctrine typically works to bar the legislature from passing a law

that retroactively criminalizes what had been innocent conduct.

See U.S. Const. art I, § 10; Calder v. Bull, 3 U.S. 386, 390

(1798).     For a criminal law to be ex post facto “it must be

retrospective, that is, it must apply to events occurring before

                                     34



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 34 of 42
its enactment, and it must disadvantage the offender affected by

it.”    Weaver, 450 U.S. at 29.      The prohibition can also apply to

“an unforeseeable judicial enlargement of a criminal statute,

applied retroactively.”      Bouie v. City of Columbia, 378 U.S. 347,

353 (1964).

       There are no ex post facto concerns here.              The relevant

statutes were enacted well before Eury’s alleged conduct, and there

was a significant body of case law clarifying the scope of the

statutes and property interests implicated before the events in

question.     Except for the count related to theft of government

property, which is being dismissed, the alleged conduct falls

within the criminal statutes involved.          This is far removed from

the traditional concerns of ex post facto laws.            Cf. Bouie, 378

U.S. at 362-63 (overturning criminal trespass conviction where a

state court decision after the events in question changed the

statutory definition of “trespass” to include remaining on the

premises    of   another   after    being   asked   to   leave   and     this

interpretation was retroactively applied to defendants’ conduct).

       Accordingly, Eury’s third motion to dismiss (Doc. 24) is

denied.

       F.   Motion to Compel Grand Jury Materials

       Eury also moves to compel grand jury materials pursuant to

Federal Rule of Criminal Procedure 6(e)(3)(E).            (Doc. 25.)     The

Government opposes the motion.       (Doc. 34.)

                                     35



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 35 of 42
     There is a strong presumption that grand jury proceedings

should be kept secret.    See United States v. Procter & Gamble Co.,

356 U.S. 677, 681 (1958) (noting the “long-established policy that

maintains the secrecy of the grand jury proceedings in the federal

courts”).    This presumption is “codifie[d]” in Federal Rule of

Criminal Procedure 6(e).    United States v. Sells Eng’g, Inc., 463

U.S. 418, 425 (1983).       There are limited exceptions, and Rule

6(e)(3) permits limited disclosure of grand jury materials in

certain situations.     Relevant here, Eury brings his motion under

subsection   (E)(ii),    which   states,   “The   court   may   authorize

disclosure -- at a time, in a manner, and subject to any other

conditions that it directs -- of a grand-jury matter . . . at the

request of a defendant who shows that a ground may exist to dismiss

the indictment because of a matter that occurred before the grand

jury.”   Fed. R. Crim. P. 6(e)(3)(E)(ii).

     The party seeking discovery under this provision must make “a

strong showing of particularized need” for grand jury materials.

Gilbert v. United States, 203 F.3d 820 (4th Cir. 2000) (per curiam)

(quoting Sells, 463 U.S. at 443).       The court, in deciding whether

to release grand jury materials, is to “balance the petitioner’s

need for release against the traditional public interest reasons

for grand jury secrecy and ‘only in those cases where the need for

[disclosure] outweighs the public interest in secrecy’ will the

requirement of ‘particularized need’ for release be found to

                                   36



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 36 of 42
exist.’”    In re Grand Jury Proceedings GJ-76-4 & GJ-75-3, 800 F.2d

1293, 1298 (4th Cir. 1986) (quoting Sells, 463 U.S. at 443).

Generally, this requires the moving party to show that without

access to the materials, the “defense would be greatly prejudiced”

or “an injustice would be done.”            Procter & Gamble, 356 U.S. at

682.

       The “typical showing” of particularized need arises when a

litigant seeks to use grand jury transcripts at trial to impeach

a witness, refresh recollection, test credibility, and the like.

Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211,

222 n.12 (1979). Other examples of a “particularized need” include

to avoid misleading the trier of fact and a party’s inability to

obtain    needed    discovery    due   to   the       invocation      of    the    Fifth

Amendment.     RF Micro Devices, Inc. v. Xiang, No. 1:12CV967, 2016

WL 3212481, at *3 (M.D.N.C. June 9, 2016).                 This is a high bar,

and with “rare exceptions” “most requests based on this ground are

denied.”     1 Charles Alan Wright & Arthur R. Miller, Fed. Prac. &

Proc. Crim. § 108 (4th ed.); see also United States v. Loc Tien

Nguyen, 314 F. Supp. 2d 612, 616 (E.D. Va. 2004) (“Because grand

jury     proceedings   are   entitled       to    a     strong     presumption       of

regularity,     a    defendant    seeking        disclosure      of        grand   jury

information under Rule 6(e)(3)(E)(ii) bears the heavy burden of

establishing that particularized and factually based grounds exist

to support the proposition that irregularities in the grand jury

                                       37



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 37 of 42
proceedings may create a basis for dismissal of the indictment.”

(quotations and citation omitted)).

      Eury identifies two grounds that, in his view, constitute the

required “particularized need” to warrant disclosure of grand jury

materials: 1) that the Government failed “to correctly advise the

grand jury about the nature of the property interest involved, and

about whether any property had been forfeited by the United States”

and 2) the “apparent provision of misleading hearsay testimony by

the government to the grand jury.”        (Doc. 25 at 6, 7.)      Neither is

sufficient to overcome the presumption of secrecy at this point.

      As to Eury’s first ground, this is essentially a restatement

of his three separate motions to dismiss, in which Eury argues

that ILMC did not have a forfeitable property interest in the Guest

Worker Program or the ILMC Database and that, even if it did, the

Government failed to forfeit either item.        (Id. at 7.)      In effect,

Eury is arguing that because (in his view) the Government’s case

is   insufficient,    he   should   be   entitled   to   view   grand   jury

materials.      The   Government    is    correct   that   this    argument

“presupposes that Eury’s version of the law and the applicable

facts are correct.”    (Doc. 34 at 6.)     As discussed above, the court

finds that the indictment sufficiently alleges, as a matter of

law, the elements and sufficient facts to state charges for each

crime, with the exception of the theft of government property

charge, which the court is dismissing for reasons previously noted.

                                    38



      Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 38 of 42
       The   cases     Eury    cites    in        support   of    his     argument       are

distinguishable.        See United States v. Stevens, 771 F. Supp. 2d

556, 567 (D. Md. 2011) (dismissing indictment because prosecutor

erroneously instructed the grand jury that the advice-of-counsel

defense was not relevant at the charging stage; in fact, because

“good faith reliance on the advice of counsel negates a defendant’s

wrongful intent, [it] is therefore highly relevant to the decision

to   indict”);   United       States    v.    Peralta,      763    F.     Supp.    14,    19

(S.D.N.Y.      1991)     (dismissing          indictment          in     part     because

prosecutor’s instructions to the grand jury “seriously misstated

the applicable law” on constructive possession of a firearm).

There is no evidence that the Government “seriously misstated the

applicable law” to the grand jury in this case.

       Eury’s second ground for disclosing grand jury materials is

that   the   grand     jury    might    have       received      “misleading      hearsay

testimony” which affected its finding of probable cause.                          (Doc. 25

at 7-10.)      The crux of this argument is an alleged discrepancy

between notes an investigating agent took during an interview with

Charles Snell in 2016 and a memorandum that was written after a

separate     interview    with       Snell    in    January      2020.        (Id.)      The

contention    appears     to    be    that    the     grand   jury       in   2020    heard

potentially misleading information before indicting Eury.

       It is of course permissible to present hearsay evidence to a

grand jury.      United States v. Kernodle, 367 F. Supp. 844, 852

                                             39



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 39 of 42
(M.D.N.C. 1973).       Given the inherent risks associated with hearsay

evidence, however, courts are careful to ensure that “false and

misleading” evidence has not been presented to the grand jury,

which could be grounds for dismissing an indictment.                    See United

States v. Hogan, 712 F.2d 757, 762 (2d Cir. 1983).                  In other words,

while Eury surmises that the grand jury may have heard “misleading

hearsay testimony” (Doc. 25 at 1), he would need to show not merely

that the grand jury heard hearsay evidence but that such evidence

was actually false or otherwise ran a significant risk of deceiving

the   grand    jury.      See   Hogan,   712    F.2d    at    761   (prosecution’s

presentation of “extensive hearsay and double hearsay speculation

. . . added a false aura of factual support to the government’s

case and may well have deceived the grand jurors”).

      The     single   possible    discrepancy        Eury    highlights   is   thin

support     for    a   claim    that   the    grand    jury    heard   “false   and

misleading” evidence sufficient to compel disclosure of grand jury

materials.        Again, there is a factual dispute about the nature of

ILMC’s ownership interest in both the Guest Worker Program and the

ILMC Database, and the Government will have to prove at trial that

ILMC had a property interest in both.            There does not appear to be

any obvious discrepancy between the 2016 interview notes and the

2020 memorandum of interview, at least on the record currently




                                         40



       Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 40 of 42
before the court. 10 Further, the alleged discrepancy is far removed

from the prosecutorial conduct appearing in the cases Eury cites,

where    the    courts   dismissed     indictments    after    finding    the

Government presented the grand jury with seriously misleading

evidence.      See Hogan, 712 F.2d at 760 (dismissing indictment for

conspiracy to distribute heroin based on a wide range of prosecutor

misconduct before the grand jury, including characterizing the

defendant as a “real hoodlum,” falsely presenting evidence that

the   defendant    was   a   suspect   in   two   unrelated   murders,    and

presenting false evidence that the defendant had arranged other

drug deals); Peralta, 763 F. Supp. at 21 (dismissing indictment in

part because agent gave “concededly inaccurate” information to the

grand jury that was “plainly contradicted” by trial testimony).



10 The 2016 interview notes read, in relevant part: “Who owns the GW
database? On paper, DATA SOFTWARE [sic] – Author. But the data w/in –
we built for client – I will defer to the attorney.” (Doc. 25-5 at 1.)
The 2020 memorandum of interview reads, in relevant part: “Snell
considered NCGA, ILMC, or other companies with access to the GWD to own
the information contained in thier [sic] database as it was proprietary
information specific to the company. Even though Snell wrote the
software, he did not own any of the information contained within the
GWD.” (Doc. 25-6 ¶ 5.) In his 2016 grand jury testimony, when asked
“Who generally owned the [software] program?” Snell responded, “I think
on paper, as the developer, we would have had, by default, the
intellectual property rights to it. We never asserted those. We
considered the software to be that of our clients that paid to have it
built.” (Doc. 26-1 at 4 ¶¶ 12-16.) Part of the confusion might stem
from the fact that there are two separate but related pieces of property
-- the Guest Worker Program and the ILMC Database -- and the questions
and answers sometimes conflate the two. Regardless, even if Snell had
an ownership interest in the code of the Guest Worker Program, the
evidence suggests that ILMC also had an interest in the Guest Worker
Program and was the owner of the actual data in the ILMC Database. (See
Doc. 34 at 7-8.)

                                       41



        Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 41 of 42
     Accordingly, Eury’s motion to compel grand jury materials is

denied.   (Doc. 25.)

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendant Craig Stanford Eury,

Jr.’s motions to dismiss (Docs. 21, 23, 24) are GRANTED as to Count

IV in the indictment, which is DISMISSED, and are otherwise DENIED.

His motion to compel grand jury materials (Doc. 25) is DENIED

without prejudice.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge
January 27, 2021




                                   42



     Case 1:20-cr-00038-TDS Document 56 Filed 01/27/21 Page 42 of 42
